DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed February 3, 2022.  
REASONS FOR ALLOWANCE
2.	Claims 1 and 3-19 are allowable over the reference of record for at least the following reasons:
	Claim 1:  a throttle valve configured to adjust an amount of water provided from the water tank or liquid fuel from the fuel tank to be mixed to the liquid fuel water emulsion within the low-pressure pump.  
	The Kramb reference is the closest prior art.  The Kramb reference fails to disclose all of the features of the amended independent claim.  Furthermore, none of the located references teach or suggest a throttle valve configured to adjust an amount of water provided from the water tank or liquid fuel from the fuel tank to be mixed to the liquid fuel water emulsion within the low-pressure pump.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747